             Case 2:18-cr-00315-RAJ Document 194 Filed 01/19/21 Page 1 of 1




 1                                               THE HONORABLE RICHARD A. JONES
 2
 3
 4
 5
                             UNITED STATES DISTRICT COURT
 6
                            WESTERN DISTRICT OF WASHINGTON
 7                                    AT SEATTLE

 8   UNITED STATES OF AMERICA,                  )   No. CR18-315RAJ
                                                )
 9                  Plaintiff,                  )   ORDER GRANTING MOTION TO
                                                )   FILE OVERLENGTH MOTION TO
10             v.                               )   DISMISS INDICTMENT FOR
                                                )   DESTRUCTION OF EVIDENCE
11   GIZACHEW WONDIE,                           )
                                                )
12                  Defendant.                  )
                                                )
13
14         Upon the motion of the Defense to file an Overlength Motion to Dismiss the
15   Indictment for Destruction of Evidence in excess of the twelve-page limitation imposed
16   by Local Rule 12(b)(5) of the Rules of the United States District Court for the Western
17   District of Washington, which the government indicates it does not oppose, and the
18   Court finding good cause,
19         IT IS ORDERED that the motion (Dkt. # 191) is GRANTED. Leave of court is
20   granted for the defendant to file a Motion to Dismiss Indictment not to exceed 16 pages.
21         DATED this 19th day of January, 2021.
22
23
                                                     A
24                                                   The Honorable Richard A. Jones
                                                     United States District Judge
25
26

       ORDER GRANTING MOTION TO                                FEDERAL PUBLIC DEFENDER
       FILE OVERLENGTH MOTION TO DISMISS                          1601 Fifth Avenue, Suite 700
       INDICTMENT FOR DESTRUCTIONOF EVIDENCE                                Seattle, WA 98101
       (Gizachew Wondie, CR18-315RAJ) - 1                                       (206) 553-1100
